                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                 Crim. Action No.: 1:20-CR-20-2
                                                         (Judge Kleeh)

STEVEN EDWARD DENKENBERGER,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 228],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On May 24, 2021, the Defendant, Steven Edward Denkenberger

(“Denkenberger”), appeared before United States Magistrate Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Two of the Superseding Indictment, charging him with

Possession     with   Intent   to    Distribute     Fifty   Grams   or   More    of

Methamphetamine, in violation of Title 21, United States Code,

Sections 841(a)(1), 841(b)(1)(A)(viii). Denkenberger stated that

he understood that the magistrate judge is not a United States

District Judge, and Denkenberger consented to pleading before the

magistrate judge.        This Court referred Denkenberger’s plea of

guilty to the magistrate judge for the purpose of administering

the allocution, pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to     whether   the   plea    was   knowingly     and
USA v. DENKENBERGER                                      1:20-CR-20-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 228],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Denkenberger’s statements during the plea hearing,

and the Government’s proffer establishing that an independent

factual basis for the plea existed, the magistrate judge found

that Denkenberger was competent to enter a plea, that the plea was

freely and voluntarily given, that Denkenberger was aware of the

nature of the charges against him and the consequences of his plea,

and that a factual basis existed for the tendered plea.             The

magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 228] finding a

factual basis for the plea and recommending that this Court accept

Denkenberger’s plea of guilty to Count Two of the Superseding

Indictment.

     The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a




                                  2
USA v. DENKENBERGER                                            1:20-CR-20-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 228],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judgment of this Court based on the R&R.       Neither Denkenberger nor

the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 228], provisionally ACCEPTS Denkenberger’s guilty plea,

and ADJUDGES him GUILTY of the crime charged in Count Two of the

Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The    Probation   Officer   shall   undertake   a   presentence

investigation     of   Denkenberger,    and    prepare     a   presentence

investigation report for the Court;

     2.   The Government and Denkenberger shall each provide their

narrative descriptions of the offense to the Probation Officer by

July 1, 2021;

     3.      The presentence investigation report shall be disclosed

to Denkenberger, his counsel, and the Government on or before

August 30, 2021; however, the Probation Officer shall not disclose

                                   3
USA v. DENKENBERGER                                                   1:20-CR-20-2
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 228],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

any sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.      Counsel may file written objections to the presentence

investigation report on or before September 13, 2021;

     5.      The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

September 27, 2021; and

     6.      Counsel may file any written sentencing memorandum or

statements     and    motions     for     departure     from   the     Sentencing

Guidelines, including the factual basis for the same, on or before

October 4, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The     Court    will      conduct        the   Sentencing   Hearing     for

Denkenberger on October 18, 2021, at 1:30 p.m., at the Clarksburg,

West Virginia point of holding court.                  If counsel anticipates

having    multiple    witnesses    or     an    otherwise   lengthy    sentencing

                                          4
USA v. DENKENBERGER                                            1:20-CR-20-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 228],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

hearing,   please   notify   the   Judge’s   chamber   staff   so   that   an

adequate amount of time can be scheduled.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: June 21, 2021


                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     5
